DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s cited prior art Hou et al. (CN103434915 B, references to the specification herein refers to the English-translated document). Hou discloses: 
Re claim 1, a belt (fig. 3A: 22) for an elevator system (par [0004-5]), comprising: one or more tension members (33) extending along a belt length (fig. 3B); and a jacket (44) at least partially encapsulating the one or more tension members, the jacket defining: a traction 
Re claim 2, wherein the convex shaped segment has one of a non-zero uniform curvature or variable curvature (par [0038]) from a first edge surface (fig. 3A: left edge surface) of the two edge surfaces to a second edge surface (fig. 3A: right edge surface) of the two edge surfaces.
Re claim 7, wherein the back surface includes convex shape extending at least partially across the back side between the two edge surfaces (fig. 3A).
Re claim 13, wherein the convex shaped segment of the traction surface has one of a uniform curvature or variable curvature (par [0038]) from a first edge surface (fig. 3A: left edge surface) of the two edge surfaces to a second edge surface (fig. 3A: right edge surface) of the two edge surfaces.
Re claim 18, wherein the back surface of the belt includes at least partial convex shape in addition to the convex shape at the traction surface (fig. 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior art Hou et al. (CN103434915 B) in view of Baranda (US Pat No 6,295,799 B1). Hou discloses the belt (as cited above):
Re claim 10, wherein the one or more tension members includes a tension member (33) disposed in a polymeric matrix material (44).
Hou does not clearly disclose:
Re claim 10, wherein tension member formed from a plurality of fibers.
However, Baranda teaches an elevator belt (fig. 2): 
Re claim 10, wherein the one or more tension members includes a tension member (26) formed from a plurality of fibers (col 2 ln 27-29) disposed in a polymeric matrix material (28).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ fibers, as taught by Baranda, to reduce the weight of the belt.

Claims 11, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior art Hou et al. (CN103434915 B) in view of Begle (US Pat No 9,695,014 B2). Hou discloses:
Re claim 11, an elevator system (par [0004-5]), comprising: a hoistway (travel path of the car); an elevator car (par [0005]) disposed in and movable along the hoistway; a traction 
Re claim 13, wherein the convex shaped segment of the traction surface has one of a uniform curvature or variable curvature (par [0038]) from a first edge surface (fig. 3A: left edge surface) of the two edge surfaces to a second edge surface (fig. 3A: right edge surface) of the two edge surfaces.
Re claim 18, wherein the back surface of the belt includes at least partial convex shape in addition to the convex shape at the traction surface (fig. 3A).
Hou does not disclose:
Re claim 11, the traction sheave including a flat profile surface; wherein the traction surface interfaces with the flat profile surface of the traction sheave.
However, Begle teaches an elevator system (fig. 2) comprising: 
Re claim 11, the traction sheave (4.1) including a flat profile surface (flat surface 15.1 shown in fig. 2); wherein the traction surface interfaces with the flat profile surface of the traction 
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a flat traction sheave surface, as taught by Begle, for easier manufacturing of the sheave.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654